Citation Nr: 0214396	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for Dependent's Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35, to include consideration of the 
permanence of the veteran's 100 percent rating for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970.  The appellant is the veteran's daughter.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 2000 decision rendered by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that the appellant was not eligible 
for education benefits under 38 U.S.C.A. Chapter 35. 

While this appeal originates from the Muskogee RO, as set 
forth below, there is an underlying unadjudicated claim 
originating from the St. Petersburg, Florida, RO.  Resolution 
of the question of whether or not the 100 percent rating for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD) is permanent must be completed by the St. 
Petersburg RO prior to adjudication of the appellant's claim 
of eligibility for DEA benefits.  Thus, the appellant's claim 
for DEA benefits under 38 U.S.C.A. Chapter 35 is deferred 
pending a determination as to whether or not the veteran has 
a total service-connected disability that is permanent in 
nature. 


REMAND

The veteran's daughter, the appellant, contends that she 
should be entitled to receive DEA benefits under 38 U.S.C.A. 
Chapter 35.  With limitations, the term "eligible person" 
for educational assistance under Chapter 35 includes a child 
of a veteran who has a permanent total service-connected 
disability.  38 U.S.C.A. § 3500 (West 1991), 3501 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.807(b) (2001). 

The appellant contends that she is eligible for Chapter 35 
education benefits as her father is permanently and totally 
disabled due to his service-connected PTSD.  Regarding 
permanency of a total disability rating, VA regulations 
provide in pertinent part that:  

Permanence of total disability will be taken to 
exist when such impairment is reasonably 
certain to continue throughout the life of the 
disabled person. . . .  Diseases and injuries 
of long standing which are actually totally 
incapacitating will be regarded as permanently 
and totally disabling when the probability of 
permanent improvement under treatment is 
remote. . . .  The age of the disabled person 
may be considered in determining permanence. 

38 C.F.R. § 3.340(b). 

In the present case, the veteran was awarded service 
connection for PTSD with assignment of a 100 percent 
disability evaluation by a rating decision rendered by the 
St. Petersburg RO in February 1999.  This rating was 
effective from September 1998.  However, eligibility to DEA 
under 38 U.S.C.A. Chapter 35 was denied as the RO found that 
the evidence then of record did not establish that the 
veteran's PTSD was permanent in nature.  The RO noted that 
the veteran was to be scheduled for a future VA psychiatric 
examination to determine his sustained level of social and 
industrial impairment; however, the evidence does not show 
that such examination was scheduled or completed.

Subsequent VA inpatient and outpatient treatment records 
dated in June and July 2001 show that the veteran was 
impulsive, presented poor safety awareness, and required 
verbal cues during his treatment.  Despite receiving VA 
disability compensation, he was frequently homeless and money 
management was a problem.  It was noted that the veteran 
would "undoubtedly require a structured setting at the time 
of discharge."  By rating action in November 2001, the St. 
Petersburg RO determined that the veteran was not competent 
to handle the disbursement of VA funds.  The RO noted the 
veteran's long history of PTSD with associated alcohol-
induced dementia.  Additionally, the veteran had been 
appointed a guardian by a Florida court.  However, the RO did 
not address whether the 100 percent rating for the veteran's 
service-connected PTSD was permanent at that time.

The RO has not determined whether these VA medical records 
are sufficient to determine that the total rating for the 
veteran's PTSD is permanent in nature or whether additional 
evidence is required.  Thus, the Board finds that the RO must 
readjudicate the claim for eligibility for DEA benefits in 
light of the reports of VA inpatient and outpatient 
psychiatric treatment in June and July 2001.  This matter is 
inextricably intertwined with the appellant's appeal and must 
be adjudicated before the Board can address the present 
appeal.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The St. Petersburg RO should 
readjudicate the issue of eligibility to 
DEA and whether or not the veteran's 100 
percent rating for PTSD is permanent in 
nature in light of the evidence added to 
the file since the time of the February 
1999 rating decision.  If needed, the RO 
should schedule the veteran for a 
psychiatric examination to obtain an 
opinion as to whether the impairment from 
the veteran's PTSD is reasonably certain 
to continue at the same level or a greater 
level throughout the veteran's life.

2.  Thereafter, if the St. Petersburg RO 
should determine that the veteran is 
permanently and totally disabled, the 
appellant's DEA folder should be returned 
to the Muskogee RO to readjudicate the 
appellant's claim for DEA benefits. 

3.  If the St. Petersburg RO should 
determine that the veteran is not 
permanently and totally disabled, the 
records in this case should be returned to 
the Board for appellate review, if in 
order.

The Board does not intimate any opinion as to the ultimate 
outcome of the appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 725 2 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


